THE THIRTEENTH COURT OF APPEALS

                                     13-18-00550-CV


                Certified Value, Inc. d/b/a Kidsteam and John Hampton
                                              v.
                                     Infinite Play Co.


                                     On Appeal from the
                       105th District Court of Nueces County, Texas
                            Trial Cause No. 2016DCV-2340-D


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

February 4, 2021